   Case 3:17-cv-01362 Document 347 Filed 04/17/20 Page 1 of 5 PageID #: 7179



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                 CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



CABELL COUNTY COMMISSION,
         Plaintiff,

 v.                                                 CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



                DEFENDANTS’ MOTION TO EXTEND COURT DEADLINES

       COME NOW, Defendants AmerisourceBergen Drug Corporation, Cardinal Health, Inc.,

and McKesson Corporation (collectively, “Defendants”), by their respective counsel, and,

pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure, move this Court for an Order

extending all deadlines set at the March 5, 2020 status conference for a period of three months,

as set forth in Defendants’ Proposed Extension of Case Management Deadlines, attached hereto

as Exhibit 2.

       Good cause exists for the requested extension. Defendants have been diligent in their

efforts to comply with the existing schedule, Plaintiffs have recently served discovery requests



                                               1
  Case 3:17-cv-01362 Document 347 Filed 04/17/20 Page 2 of 5 PageID #: 7180



upon Defendants which are not due until after the current discovery and document production

deadlines, Plaintiffs have failed to produce necessary documentation forcing Defendants to seek

relief from the Court, and considerable, crucial third-party discovery remains outstanding. See

Letter re: Custodial Files for Priority Deponents (informing defense counsel that Cabell County

could not produce sheriff custodial files), attached hereto as Exhibit 1. Moreover, the recent

public health crisis caused by the ongoing global pandemic has caused a standstill in document

collection efforts from key nonparties. For these reasons, as well as those set forth in the

Memorandum of Law in Support incorporated herein, Defendants respectfully request that their

Motion to Extend Court Deadlines be granted.



DATED: April 17, 2020                      Respectfully submitted,

                                           AmerisourceBergen Drug Corporation
                                           By Counsel:

                                           /s/ Gretchen M. Callas
                                           Gretchen M. Callas (WVSB #7136)
                                           JACKSON KELLY PLLC
                                           Post Office Box 553
                                           Charleston, WV 25322
                                           Tel: (304) 340-1000
                                           Fax: (304) 340-1050
                                           gcallas@jacksonkelly.com

                                           /s/ Robert A. Nicholas
                                           Robert A. Nicholas
                                           Shannon E. McClure
                                           REED SMITH LLP
                                           Three Logan Square
                                           1717 Arch Street, Suite 3100
                                           Philadelphia, PA 19103
                                           Tel: (215) 851-8100
                                           Fax: (215) 851-1420
                                           rnicholas@reedsmith.com
                                           smcclure@reedsmith.com



                                               2
Case 3:17-cv-01362 Document 347 Filed 04/17/20 Page 3 of 5 PageID #: 7181



                                 Cardinal Health, Inc.
                                 By Counsel:

                                 /s/ Steven R. Ruby
                                 Brian A. Glasser (WVSB #6597)
                                 Steven R. Ruby (WVSB #10752)
                                 Raymond S. Franks II (WVSB #6523)
                                 BAILEY GLASSER LLP
                                 209 Capitol Street
                                 Charleston, WV 25301
                                 Telephone: (304) 345-6555
                                 Facsimile: (304) 342-1110
                                 bglasser@baileyglasser.com
                                 sruby@baileyglasser.com
                                 rfranks@baileyglasser.com
                                 Counsel in Cabell County action

                                 /s/ Michael W. Carey
                                 Michael W. Carey (WVSB #635)
                                 David R. Pogue (WVSB #10806)
                                 CAREY, SCOTT, DOUGLAS &
                                 KESSLER, PLLC
                                 901 Chase Tower,
                                 707 Virginia Street, East
                                 P.O. Box 913
                                 Charleston, WV 25323
                                 Telephone: (304) 345-1234
                                 mwcarey@csdlawfirm.com
                                 drpogue@csdlawfirm.com
                                 Counsel in the City of Huntington action

                                  /s/ Enu Mainigi
                                 Enu Mainigi
                                 F. Lane Heard III
                                 Ashley W. Hardin
                                 WILLIAMS & CONNOLLY LLP
                                 725 Twelfth Street, N.W.
                                 Washington, DC 20005
                                 Tel: (202) 434-5000
                                 Fax: (202) 434-5029
                                 emainigi@wc.com
                                 lheard @wc.com
                                 ahardin@wc.com




                                    3
Case 3:17-cv-01362 Document 347 Filed 04/17/20 Page 4 of 5 PageID #: 7182



                                 McKesson Corporation
                                 By Counsel:

                                 /s/ Jeffrey M. Wakefield
                                 Jeffrey M. Wakefield (WVSB #3894)
                                 Jason L. Holliday (WVSB #12749)
                                 FLAHERTY SENSABAUGH BONASSO PLLC
                                 P.O. Box. 3843
                                 Charleston, WV 25338-3843
                                 Telephone: (304) 345-0200
                                 jwakefield@flahertylegal.com
                                 jholliday@flahertylegal.com

                                 /s/ Geoffrey E. Hobart
                                 Geoffrey E. Hobart
                                 Mark H. Lynch
                                 Christian J. Pistilli
                                 Laura Flahive Wu
                                 COVINGTON & BURLING LLP
                                 One CityCenter
                                 850 Tenth Street N.W.
                                 Washington, DC 20001
                                 Tel: (202) 662-5281
                                 ghobart@cov.com
                                 mlynch@cov.com
                                 cpistilli@cov.com
                                 lflahivewu@cov.com




                                    4
  Case 3:17-cv-01362 Document 347 Filed 04/17/20 Page 5 of 5 PageID #: 7183



                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 17th day of April, 2020, the

foregoing Defendants’ Motion to Extend Court Deadlines was served using the Court’s

CM/ECF system, which will send notification of such filing to all counsel of record.

                                                    /s/ Gretchen M. Callas
                                                    Gretchen M. Callas (WVSB # 7136)




                                                5
